Exhibit 10.1

 

Summary of Non-Employee Director Compensation

 

The cash compensation of non-employee directors of WMS Industries for calendar
year 2006 remains unchanged from calendar year 2005, specifically:

 

Board of Directors Annual Retainer:

   Chairman = $500,000      Members = $30,000

Committee Annual Retainers:

    

Audit and Ethics Committee

   Chairman = $30,000      Members = $25,000

Compensation Committee

   Chairman = $10,000      Members = $5,000

Nominating and Corporate Governance Committee

   Chairman = $7,500      Members = $5,000

Gaming Compliance Committee

   Member = $10,000